Citation Nr: 1544673	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-31 230	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to an initial rating higher than 10 percent for residuals of a left tibial fracture.  

3.  Entitlement to an initial rating higher than 10 percent for residuals of a right third metatarsal fracture.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active military service from March to October 2003.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in relevant part, denied service connection for a right knee condition, but granted service connection for residuals of left tibia and right third metatarsal fractures and assigned 10 percent initial ratings for each retroactively effective from October 25, 2003, so back to the day following the conclusion of the Veteran's service.  Aside from disputing the denial of his claim of entitlement to service connection for a right knee disorder, the Veteran appealed for higher initial ratings for the residuals of his left tibia and right third metatarsal fractures.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2010, as support for these claims, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge, commonly referred to as a Central Office (CO) hearing.  A copy of the transcript is associated with the claims file, so of record.

In July 2010 the Board remanded these claims for further development.  In particular, the Board remanded the Veteran's claims for higher initial ratings for the left tibia and right third metatarsal fractures for another VA compensation examination reassessing the severity of these disabilities.  His claim for service connection for a right knee disability was remanded because he had not been provided a Statement of the Case (SOC) in response to his timely April 2005 Notice of Disagreement (NOD) concerning this claim or given an opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 19 9, 20.200, 20.201, 20.302, etc. (2015); see also Manlicon v. West,
12 Vet. App. 238 (1999).

In October 2011 the RO issued an SOC concerning this claim for a right knee disability in compliance with the Board's July 2010 remand directives.  See Dyment v West, 13 Vet. App. 141, 146-47 (1999).  The Veteran then, in response, timely filed a VA Form 9 in November 2011 thereby completing the steps necessary to perfect his appeal of this additional claim to the Board.  Therefore, the Board also has jurisdiction to consider this right knee disorder claim.

In February 2012, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of that additional hearing also is of record.

Unfortunately, however, the Board regrettably had to again remand these claims to the Agency of Original Jurisdiction (AOJ) in June 2014 for still further development and consideration.  This additional development especially included obtaining and associating with the claims file copies of all magnetic resonance imaging (MRI) generated following or as a result of the Veteran's intervening April 2012 VA compensation examination.  As well, if that examiner since had offered additional comment after having opportunity to review these MRIs, then the AOJ also was to put this additional comment in the claims file.  Moreover, if the examiner still needed to consider these MRIs before commenting further, then he was to be given this opportunity.  The AOJ was to then readjudicate these claims in light of this and all other additional evidence, which it did in a September 2014 Supplemental SOC (SSOC).  Since, however, the claims continued to be denied, they are again before the Board for further appellate consideration.

The Veteran since has submitted additional evidence, but in November 2014 he waived his right to have the AOJ initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The right knee disorder claim still cannot be decided on appeal, so the Board is again REMANDING it to the AOJ, though instead going ahead and deciding the remaining claims for higher initial ratings for the residuals of the left tibia and right third metatarsal fractures.


FINDINGS OF FACT

1.  Since October 25, 2003, the Veteran's has had impairment of his left tibia, including pain and consequent functional loss, but without nonunion or malunion of this bone and not more than relatively slight resulting knee or ankle disability.  

2.  Since October 25, 2003, he has not had more than moderate impairment of his right third metatarsal, including when considering his pain and consequent functional loss, without nonunion or malunion of this bone.  

3.  These disabilities are not so exceptional or unusual as to render impractical application of the regular schedular standards in their evaluation.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the residuals of the fracture of the left tibia, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria also are not met for an initial rating higher than 10 percent for the residuals of the fracture of the right third metatarsal, also including on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, which is entirely electronic, so paperless.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by him or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  He should not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473(2006). 

These claims being decided, however, concern the Veteran's disagreement with the ratings initially assigned for these disabilities following the granting of service connection for them.  VA does not have to provide additional Veterans Claims Assistance Act (VCAA) notice in this circumstance concerning this "downstream" disability rating element of these claims because the initial intended purpose of the notice has been served inasmuch as the claims as they arose in their initial context have been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided an SSOC, together citing the statutes and regulations governing the rating of these disabilities and containing discussion of the reasons or bases for not assigning higher initial ratings for these disabilities.  See 38 U.S.C.A. § 7105(d).  See also Goodwin, 22 Vet. App. 128.  He therefore has received all required notice concerning these downstream initial-rating claims.

VA also as mentioned has a duty to assist the Veteran fully developing these claims, which conversely is not abrogated by the granting of service connection.  To satisfy this additional obligation, of record are service treatment records (STRs), as well as examination and treatment records compiled by VA and non-VA providers since the Veteran's separation from service and his personal statements and hearing testimony.  He has not made the RO or Board aware of any additional evidence still needing to be obtained in order to fairly decide his claims, nor has he or his representative argued that any error or deficiency in the retrieval of pertinent records, including on remand, has prejudiced him in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

Remand Compliance

As already alluded to, the Board previously remanded these claims for additional actions, all of which have been completed.  There has been compliance, certainly the acceptable substantial compliance, with the directives set out by Board in its prior remands, such that no further development of these claims is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The additional records that were the subject of the Board's remand were obtained and he has been afforded multiple VA compensation examinations assessing and reassessing the severity of his left tibial and right third metatarsal fractures.  His claims folder was made available to each VA examiner and, when there was a question as to reported findings and opinions, efforts were made by way of the Board's remands to obtain clarification.  Detailed findings were obtained as a result of those examinations allowing for evaluation of these disabilities in relation to the applicable rating standards.  Consequently, no further remand for additional records or examination is deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses is to be avoided, else this will violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id..  If there are separate and distinct manifestations, however, then the Veteran must be compensated accordingly, including by way of separate ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

As already pointed out, service connection for the residuals of the fractures of the left tibia and right third metatarsal fractures was established by RO action in April 2004.  A 10 percent rating was assigned initially for the residuals of the left tibial fracture under DC 5262 and a 10 percent rating also was assigned initially for the residuals of the fracture of the right third metatarsal under DC 5283, both retroactively effective from October 25, 2003, so back to the day following the Veteran's discharge from service.  

In his oral and written statements of record, the Veteran alleges that a 100 percent rating is warranted for each disability throughout the period in question on the basis of stabbing pain, swelling, and limitation of motion.  These residual manifestations are alleged to affect adversely his performance of ordinary daily activities, including his work duties that require use of leave or schedule changes.  From four to six weeks are said to have been spent in bed because of his left leg and right foot disorders.  He reports an inability to stand, sit in a stationary position, or walk for prolonged periods and claims these disabilities additionally interfere with his ability to drive, sleep well, or exercise.  

DCs 5260 and 5261 set forth ratings for limitation of motion of the leg on flexion and extension, respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260. 

DC 5261 provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262 set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

DC 5257 governs "other" impairment of the knee, including owing to recurrent subluxation and lateral instability.  This code provides 10, 20 and 30 percent ratings for slight, moderate and severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, and where the knee or ankle disability is moderate, a 20 percent evaluation is for assignment.  With marked knee or ankle disability, a 30 percent rating is assignable.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC. 

Genu recurvatum of an acquired or traumatic origin with weakness and insecurity in weight-bearing objectively demonstrated warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5263. 

Separate ratings also may be assigned for knee disability under DC 5257 and DC 5003 where there is recurrent subluxation or lateral instability along with X-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible.  38 C.F.R. § 4.20 (2015). 

Under DC 5283, a 10 percent evaluation is for assignment for malunion or nonunion of the tarsal or metatarsal bones where there is moderate disability.  Where the level of disablement is moderately severe, a 20 percent rating is assignable and where there is severe disablement, a 30 percent rating is for assignment. 38 C.F.R. § 4.71a  DC 5283.  Other DCs applicable to the feet entail pes planus, weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and foot injury ranging from moderate (10 percent), moderately severe (20 percent), and severe (30 percent).  See 38 C.F.R. § 4.71a, DCs 5276-5284.  

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Left Tibial Fracture

Since October 25, 2003, the effective date of the grant of service connection, the record does not actually denote malunion or nonunion of the tibia or fibula, but given the fact that a stress fracture of the left tibia was noted by a bone scan in service and there is evidence of left ankle or knee impairment, DC 5262 is the most appropriate DC for the rating of the Veteran's left tibial fracture.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Indicia of left ankle or knee disablement were absent on VA clinical and X-ray examinations in December 2003 and April 2005, although complaints of pain and related restrictions were set forth by the Veteran.  During a VA examination in September 2006, his gait was observed to be antalgic, but clinical evaluation otherwise was mostly unremarkable, except for tenderness over the left tibia and fibula.  Regarding functional impairment, it was noted there was an inability to run, jog, or exercise and limitations involving sexual activity, driving, standing, and walking, but only for prolonged periods.  

During VA evaluation in August 2011, range of motion was normal of the left knee and ankle, even after repetitive movement, but there was guarding of movement of the left ankle and an antalgic gait.  X-rays of the left tibia were interpreted to be normal and a left ankle X-ray was interpreted as unremarkable, but with a small spur at the anterior corner of the talus; per the VA examiner, X-rays failed to identify malunion, nonunion, arthritis, or avascular necrosis.  In the examiner's opinion, there was but mild to no resulting impairment due to pain interfering with exercise or participation in sport activities.  There was noted in the VA examiner's opinion to be an accentuated pain response, possibly as part of a chronic pain syndrome and an other than physiological component.  

During VA examination in April 2012, the Veteran complained of left tibial pain on standing for 30 minutes or more or walking a 1/4 mile and further noted that, due to this pain, he could not work five to eight days yearly.  No abnormality of the left knee or ankle was in evidence, but it was indicated there was a slight limitation of left knee motion due to the size of the Veteran's thigh and calf.  No resultant functional loss was reported by the VA examiner, however, and an MRI of the left tibia was interpreted as negative.  

In all, these records fail to identify more than relatively slight knee or ankle impairment as a consequence of the Veteran's left tibial fracture and, as such, not more than a 10 percent initial rating is for assignment throughout the period at issue in this appeal under DC 5262.  While there is a single showing of a left ankle spur by radiograph, there is not an accompanying showing of consequent limitation of motion of the left ankle or satisfactory evidence of painful motion, such as might warrant a rating of 10 percent or higher under DC 5003.  There is otherwise no evidence of limitation of flexion or extension of the left knee or leg, ankylosis, subluxation or instability of the knee, or genu recurvatum.  Similarly, ankylosis of the left ankle is not demonstrated, nor is limitation of motion of the left ankle, or malunion of the os calcis or astragalus, or an astragalectomy, as might warrant a rating exceeding 10 percent under alternate rating criteria.  Pain and functional loss are for application only where limitation of motion is the basis of rating and DC 5262 is not specifically motion-based.  And even if it were, the degree to which pain and functional impairment are indicated, the previously assigned 10 percent rating is found to sufficiently compensate the Veteran for their minimal effects.  

The Veteran has provided written and oral statements, including that made a part of the record at the time of prior hearings, as to what he has observed in terms of his left tibial fracture and its effects.  He is competent to offer such testimony, and while that testimony is not inherently incredible, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005), it is not borne out by much of the other evidence of record and, thus, is not found to be persuasive.  

The Board points out that the Veteran's submission of time-and-attendance records from his job in the Federal government from January 2013 to December 2014 denote his use of sick and annual leave throughout that period, but the reasons for use of that leave are not shown.  He indicates his leave use was for management of his disabilities, including both fractures at issue, but there is no confirmation of that from his employer or his allegation that his adoption of a compressed work schedule and telework was prompted by his ongoing disabilities stemming from his tibial and metatarsal fractures.  

Rather, a preponderance of the evidence is against the Veteran's claim for any higher initial schedular rating for his left tibial fracture, and, thus, this portion of his appeal must be denied without application of the reasonable-doubt doctrine.  38 U.S.C.A. § 5107(b); Fenderson, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board also has considered whether the Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate impairment of the tibia or fibula manifested by nonunion or malunion with accompaniment of knee or ankle disability.  Scant objective evidence of left tibial, knee, or ankle pathology is indicated and the disability in question is shown to be manifested by not more than mild knee or ankle impairment, with related inability to stand or walk for extended periods and not more than mild limitations of certain daily activities.  These are encompassed in the DC utilized for rating of this disability and the assigned schedular rating is found to compensate him appropriately for the level of impairment demonstrated.  There is otherwise no adequate showing of signs or symptoms beyond the scope of the rating criteria.  Medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate to evaluate it.  As such, the question of extra-schedular consideration need not proceed further, as there is no basis for the assignment of such a special rating.

Third Metatarsal Fracture

In terms of the Veteran's fracture of his right third metatarsal, VA clinical and radiological examinations in December 2003 and April 2005 were generally unremarkable except for painful motion of the right foot with activity and one VA examiner's endorsement of the Veteran's inability to stand or walk for prolonged periods.  VA examination in September 2006 was similarly unremarkable, but notice is taken that hallux valgus was found to be present, albeit with the degree of angulation being slight and without surgical resection of the metatarsal head.  

On examination in August 2011, guarding of movement of the right ankle was indicated, but the right foot and ankle exhibited no discernible abnormality.  In that VA examiner's opinion, there was an accentuated pain response with all testing.  Only limitations involving walking, standing, and climbing were noted, with there being mild or no restrictions as to all other activities.  

During a VA examination in April 2012, a complaint of left foot pain after standing or walking for 20 to 30 minutes was made known by the Veteran.  Objectively, however, no malunion or nonunion of the tibia or fibula was shown; evidence of weak foot, scarring, metatarsalgia, hammertoe, hallux valgus, arthritis, or pes cavus was absent as well.  An X-ray of the right foot taken in August 2011 was read as normal, so negative.  The diagnosis was a foot injury with a question of a prior fracture of the third metatarsal, and the VA examiner indicated there was no medical code for a pain-only diagnosis.  The VA examiner further indicated that the Veteran's foot condition impacted his ability to work due to pain on standing or walking for 20 to 30 minutes, but also indicated there were no physical examination findings supporting that conclusion, noting that then recent X-rays identified no actual abnormality.  Subsequent MRI showed a just a relatively slight angulation of the mid-shaft of the third metatarsal consistent with slight deformity associated with the old healed fracture; no other bone or joint abnormality was indicated.  

Therefore, since October 25, 2003, a preponderance of the evidence is against assignment of any higher initial rating under the applicable schedular and extra-schedular criteria.  While the Board is mindful of the Veteran's testimony that pain from his left foot fracture is more disabling than is reflected by the 10 percent rating previously assigned by the RO, see Buchanan, Washington, supra, the record as a whole fails to corroborate this allegation.  The Board takes note that he submitted time-and-attendance data for leave years 2013 and 2014, which reflect his use of annual and sick leave, but without annotation of the reason for use of that leave.  There is otherwise no showing of more than moderate disability involving malunion or nonunion of tarsal or metatarsal bones, given that the primary manifestation is pain affecting his ability to stand or walk for more than 1/2 hour.  A moderately severe or severe foot injury, such as would warrant assignment of higher 20 and 30 percent ratings, respectively, under DC 5284, is not demonstrated.  Indicia of other foot manifestations, such as metatarsalgia or weak foot, warranting rating under any other of the alternate DCs are absent.  Moreover, there is no indication of any leg shortening or ankle involvement as to warrant the assignment of a higher and/or separate rating under DCs 5270-5274 and/or DC 5275.

Pain and functional limitation are the manifestations of the moderate disability most appropriately rated under DC 5283, which do not specifically include limitation of motion.  The record otherwise does not indicate that the schedular criteria are in some way inadequate for rating this disability, and the schedular evaluation assigned is found to compensate the Veteran fully for the level of pathology demonstrated.  

Inasmuch as a preponderance of the evidence is against entitlement to a schedular or extra-schedular rating exceeding 10 percent since October 25, 2003, denial of this claim is warranted.  See Fenderson, Thun, Ortiz, Gilbert, supra.  


ORDER

An initial rating higher than 10 percent for the residuals of the fracture of the left tibia is denied.  

An initial rating higher than 10 percent for the residuals of the fracture of the right third metatarsal also is denied.  


REMAND

Also in this appeal the Veteran is claiming entitlement to service connection for a right knee disorder on the basis of its direct incurrence during his service and on the alternative basis that it is secondary to service-connected disability.  He alleges that he injured this knee during his service and developed chronic disability as a result.  The question of direct service incurrence was addressed during one or more prior VA examinations, and notably in its May 2012 SOC the RO found that no then current disability of the right knee was shown.  Consequently, there could not be attribution of this, for all intents and purposes, nonexistent disability to the Veteran's service - either directly or secondarily.  That notwithstanding, VA medical examinations in 2003, 2011, and 2012 all diagnosed a right knee disorder in some form, i.e., right knee condition, status post right knee injury, etc., with specific notice that patellofemoral or knee pain on usage was the primary manifestation.  However, VA examination in 2012 disclosed some limitation in flexion of the right knee on range-of-motion testing and there is of record a private medical professional's diagnosis of right knee enthesopathy.  Notwithstanding the fact that pain, alone, cannot constitute a disability per Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, to include pain, without a finding of an underlying disorder, cannot be service-connected), the Board finds there is a showing of sufficient disability of the right knee so as to warrant obtaining medical opinion as to its origins, including especially in terms of whether it originated during the Veteran's service or has a relationship with a service-connected disability (caused or aggravated by) to relate it secondarily to his service.  

The record on appeal reflects that, in arranging for the conducting of the VA medical examination in April 2012, the RO requested that the VA examiner determine whether the claimed right knee disorder was secondary to the Veteran's service-connected fractures of his left tibia and right third metatarsal, but this was not accomplished through that examination.  Moreover, the record and, specifically, the Veteran's written statement in November 2011 to VA raises a claim for secondary service connection for a right knee disorder owing instead to his service-connected low back disability when he indicated that a VA examiner, Dr. Moran, had advised him of a causal relationship between this spinal disorder and disabilities of the lower extremities.  This, to date, has not been the subject of appropriate development and adjudication.  


So that the questions presented involving the claim for direct and secondary service connection for a right knee disorder may be addressed more fully, another remand of this claim is required.  Accordingly, this claim is REMANDED for the following actions:

1.  Undertake any and all needed development regarding the Veteran's remaining claim for service connection for a right knee disorder, both as a claim based on direct service incurrence and alternatively as secondary to service-connected low back, left tibial, and right foot disabilities, so addressing both causation and aggravation.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic VA claims folder.  

3.  Thereafter afford the Veteran a VA medical examination to ascertain more clearly the nature and etiology of this claimed right knee disorder.  The claims folder must be made available to the examiner for review.  All indicated tests should be performed, including X-rays or other diagnostic imaging and range of motion studies.  All diagnoses, if any, as to current disability of the right knee must be identified.  

If and only if current disability of the right knee is found to be present, then the VA examiner should be asked to address, as applicable, the questions below, providing a complete rationale for all opinions offered.  

a)  Is it as likely as not (50 percent or greater degree of probability) that any indicated disorder involving the Veteran's right knee originated during his service from March to October 2003, or, if involving arthritis, manifested to a compensable degree of at least 
10-percent disabling within the initial year after service, so by October 2004, or is otherwise related or attributable to his service, including especially to any injury or trauma he claims to have sustained?

b)  Is it as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected low back disability, fractures of his left tibia and/or right third metatarsal either caused OR are aggravating any existing right knee disorder?  If it is determined that there is aggravation, to the extent possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before this worsening.

Aggravation for legal purposes is defined as a chronic (so permanent) worsening of the underlying disability beyond its natural progression versus a mere temporary flare-up of symptoms.

4.  Then readjudicate this claim for a right knee disorder in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another SSOC and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


